DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

No claims are amended.
Claims 1-37 are examined on the merits.
Response to Arguments
With respect to Double Patenting rejection, since no claims are amended and no Terminal Disclaimer is filed, the Double Patenting rejection is maintained, as per reasons of record.
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive:
With respect to independent claims, Applicants argue that the combination of references is improper because there is no motivation to combine Heagle with Burchman.
However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since both Heagle and Burchman provide  clear motivations for such a modification (Heagle, page 1, [0010], lines 6-9) and (Burchman, Abstract, lines 3-4), the combination of references is deemed proper and the rejection is maintained.

Double Patenting
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 16 and 17 of U.S. Patent No. 10293088. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus, the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 1 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 10 of the Application are to be found in claim 7 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus, the invention of the Patent claim 7 is in effect a "species" of the "generic" invention of the claim 10 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 10 of the Application is anticipated by claim 7 of the Patent, it is not patentably distinct from the claim 7 of the Patent.
All the limitations of claim 22 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus, the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 22 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 22 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 30 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus, the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 30 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 30 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 3 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 4 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 5 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 7 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 8 of the Application are to be found in claim 17 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 11 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 12 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 13 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 14 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 15 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 17 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 18 of the Application are to be found in claim 17 of the Patent.
All the limitations of claim 23 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 24 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 25 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 27 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 28 of the Application are to be found in claim 17 of the Patent.
All the limitations of claim 32 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 33 of the Application are to be found in claim 5 of the Patent.


 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-21 and 30-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle (US 2010/0179493) in view of Burchman et al (US 8,747,764).

Regarding claims 1, 6, 7-10, 15, 16-18, 21, 30, 32 and 34-37, Heagle discloses a system for removing fluids from a patient using reduced pressure, the system comprising: a reduced-pressure source (pump 52) for providing the reduced pressure [0031]; a liquid receptor (tubing 30 (reduced pressure conduit) and/or wound packing 24) for removing the fluids from the patient under the influence of the reduced pressure [0036]; a canister (collection canister 60) having a fluid reservoir fluidly coupled to the reduced-pressure source via tubing 30 and to the liquid receptor, the canister at least partially being positioned within a canister housing (Figs. 2, 3), wherein the canister is capable of being detached from the housing 42 ([0031]), as required by claims 9, 21 and 37.
Heagle does not disclose the system comprising a UV light source positioned in the canister housing to expose the fluids to UV light but motivates to do so by disclosing desirability to decontaminate the exudates (page 1, [0010], lines 6-9). 
Burchman teaches a system for medical fluid sterilization (Abstract, lines 1-4) comprising a canister 220 (col. 6, line 16, fig. 3) having a UV light source 310 (col. 6, lines 43-44; fig. 3) positioned in the canister, as required by claims 16 and 34, i.e. coupled to the fluid reservoir, as required by claim 6, to expose the fluids to pulsed or continuous (col. 11, line 62 – col. 12, lines 1-15) UV light (Abstract, line 13) within the fluid reservoir, as required by claims 7, 8, 17, 18, 35 and 36, wherein the UV light source is a UV lamp (Abstract, line 14) and thus comprises a tube driver and at least one UV tube, as required by claims 15 and 32.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Since both Heagle and Burchman belong to the same problem solving area, i.e. decontamination of the fluid in the canister, it would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the canister of Heagle with the UV light source, as taught by Burchman, wherein as being inside the canister the UV light is necessarily positioned within the canister housing, in order to decontaminate the exudates, as motivated by both Heagle (page 1, [0010], lines 6-9) and Burchman (Abstract, lines 3-4).
Regarding claims 2, 3, 11 and 12, Heagle discloses a system for removing fluids from a patient using reduced pressure, the system comprising: a reduced-pressure source (pump 52) for providing the reduced pressure [0031]; a liquid receptor (tubing 30 (reduced pressure conduit) and/or wound packing 24) for removing the fluids from the patient under the influence of the reduced pressure [0036]; a canister (collection canister 60) comprising plurality of walls and having a fluid reservoir fluidly coupled to the reduced-pressure source via tubing 30 and to the liquid receptor, the canister at least partially being positioned within a canister housing (Figs. 2, 3).
Regarding claims 4, 5, 13, 14 and 33, Heagle in view of Burchman disclose the invention discussed above, wherein the canister comprises transparent window (Heagle, [0037]) but do not expressly disclose the system, wherein the UV-linght source is positioned to transmit UV light through the transparent portion.
Since shifting the position of the UV-light source would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the conduit as claimed in order to provide sterilization of fluid in the conduite, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claims 19 and 20, Heagle in view of Burchman discloses the invention discussed above but do not expressly disclose the particular parameter of the wavelengths and capacity range of the light.
 Since the particular parameter of the wavelengths and capacity range affects sterilization level, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the wavelengths and capacity range in order to reach the desired level of sterilization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Allowable Subject Matter
Claims 22-29 are allowed over the prior art of record.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, as previously stated, the Allowable Subject Matter comes from the parent case US 10293088, i.e. the closest prior art of record Heagle (US 2010/0179493) and Burchman et al (US 8,747,764) fail to teach, suggest or render obvious the reduced-pressure conduit comprising the UV-transparent portion.
Regarding claim 31, as previously stated, the closest prior art of record Heagle (US 2010/0179493) and Burchman et al (US 8,747,764) fail to teach, suggest or render obvious the reflector directing light through the transparent portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781